Maxwell, J.
I concur in the views of Judge Reese, that the answer required by the statute is one raising issues of fad and not of law; in other words, the answer is what at common law was designated the “return to the writ.” Prior to the statute of 9 Anne the return was not traversable, and the only remedy of the relator if it was false was an action for a false return. High on Ex. Bern., § 457, and cases cited. By the statute of Anne the plaintiff was permitted to traverse the return. The proper function of an answer or return is to show sufficient cause for failing to comply with the terms of the writ. The return should contain positive allegations of fact, and not mere inferences. Co. Comms., 37 Penn. St., 237-277. Gorgas v. Blackburn, 14 Ohio, 252. Society v. Com., 52 Penn. St., 125. State v. Avery, 14 Wis., 122. People v. White, 11 Abb. Pr., 168. The writ should state facts showing that the defendant is in default in the performance of a legal duty then due at his hands, and that the relator has a right to require him to perform such duty. If it fails to show such liability or right, a demurrer is the proper mode of raising the question. A mandamus in this country is a mere civil action, and the rules of pleading in other civil actions should be applied as far as possible in furtherance of justice. In my view a demurrer to the writ is not a return or answer within the meaning of the statute, and being overruled the defendant still may be permitted by the court to file an answer to the writ.